 

Exhibit 10.1

FOURTH AMENDMENT TO THE
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated and effective as of March 1, 2007 (the “Amendment Effective
Date”), which amends that certain Second Amended and Restated Credit Agreement
dated as of March 30, 2006, as amended by the First Amendment to the Second
Amended and Restated Credit Agreement dated as of May 2, 2006 and the Second
Amendment to Second Amended and Restated Credit Agreement dated as of October
25, 2006 and the Third Amendment to Second Amended and Restated Credit Agreement
dated as of November 29, 2006, by and among VENOCO, INC., a Delaware corporation
(the “Company”), the Guarantors, each of the Lenders party thereto, BANK OF
MONTREAL, a Canadian chartered bank acting through certain of its U.S. branches
or agencies, as Administrative Agent (in such capacity, the “Administrative
Agent”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH, and LEHMAN COMMERCIAL PAPER INC.,
as Co-Syndication Agents and FORTIS CAPITAL CORP., as Documentation Agent (as in
effect immediately prior to the Amendment Effective Date, the “Credit
Agreement”), is by and among the Company, the Guarantors, each of the Lenders
party hereto and the Administrative Agent.

WHEREAS, the Company has requested that the Credit Agreement be amended to make
certain changes to the Credit Agreement on the terms and conditions set forth in
this Amendment; and

WHEREAS, all of the Lenders have agreed to such amendments subject to the terms
and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


SECTION 1.               DEFINED TERMS; INTERPRETATION.


(A)           CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE MEANINGS ASSIGNED SUCH TERMS IN THE CREDIT AGREEMENT.


(B)           THE RULES OF INTERPRETATION SET FORTH IN SECTION 1.2 OF THE CREDIT
AGREEMENT ARE INCORPORATED IN THIS AMENDMENT AS IF SET FORTH HEREIN.


SECTION 2.               AMENDMENTS.  THE CREDIT AGREEMENT IS HEREBY AMENDED AS
FOLLOWS:


(A)           SECTION 8.4(H) IS HEREBY AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS FOLLOWS:

1


--------------------------------------------------------------------------------


 

“(H) ACQUISITIONS OF PROVED HYDROCARBON INTERESTS AND RELATED ASSETS.”


(B)           ARTICLE VIII OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE ENTIRETY OF SECTION 8.24 AND REPLACING THE TEXT THEREOF WITH “[INTENTIONALLY
OMITTED].”


SECTION 3.               AMENDMENT AND RATIFICATION.  UPON THE EFFECTIVENESS
HEREOF AS PROVIDED IN SECTION 4 OF THIS AMENDMENT, THIS AMENDMENT SHALL BE
DEEMED TO BE AN AMENDMENT TO THE CREDIT AGREEMENT, AND THE CREDIT AGREEMENT, AS
MODIFIED HEREBY, IS HEREBY RATIFIED, APPROVED AND CONFIRMED TO BE IN FULL FORCE
AND EFFECT IN EACH AND EVERY RESPECT.  EXCEPT AS EXPRESSLY PROVIDED BY THE
AMENDMENTS SET FORTH IN SECTION 2 OF THIS AMENDMENT, THE EXECUTION, DELIVERY AND
EFFECTIVENESS OF THIS AMENDMENT SHALL NEITHER OPERATE AS A WAIVER OF ANY RIGHT,
POWER OR REMEDY OF ANY LENDER OR ANY AGENT, NOR CONSTITUTE A WAIVER OF ANY
PROVISION OF ANY OF THE LOAN DOCUMENTS.  ALL REFERENCES TO THE CREDIT AGREEMENT
IN ANY OTHER DOCUMENT, INSTRUMENT, AGREEMENT OR WRITING SHALL HEREAFTER BE
DEEMED TO REFER TO THE CREDIT AGREEMENT AS AMENDED HEREBY.


SECTION 4.               CONDITIONS TO EFFECTIVENESS.  THE EFFECTIVENESS OF THIS
AMENDMENT IS SUBJECT TO THE CONDITION THAT, ON OR BEFORE THE AMENDMENT EFFECTIVE
DATE, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL OF THE FOLLOWING, IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH REQUIRED LENDER,
AND IN SUFFICIENT COPIES FOR EACH LENDER:


(A)           AMENDMENT.  THIS AMENDMENT, DULY EXECUTED AND DELIVERED BY EACH OF
THE COMPANY, THE GUARANTORS AND THE REQUIRED LENDERS;


(B)           PAYMENT OF FEES.  EVIDENCE OF PAYMENT BY THE COMPANY OF ALL
ACCRUED AND UNPAID FEES, COSTS AND EXPENSES OWED PURSUANT TO THE CREDIT
AGREEMENT OR THIS AMENDMENT, IN EACH CASE TO THE EXTENT THEN DUE AND PAYABLE AT
THE AMENDMENT EFFECTIVE DATE, INCLUDING ANY SUCH COSTS, FEES AND EXPENSES
ARISING UNDER OR REFERENCED IN SECTIONS 2.8 AND 11.4 OF THE CREDIT AGREEMENT;


(C)           CERTIFICATE.  A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER, DATED
AS OF THE AMENDMENT EFFECTIVE DATE, STATING THAT (I) THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE VI AND SECTION 4.5(B) OF THE CREDIT AGREEMENT
ARE TRUE AND CORRECT ON AND AS OF THE AMENDMENT EFFECTIVE DATE, AS THOUGH MADE
ON AND AS OF SUCH DATE; (II) NO LITIGATION IS PENDING OR THREATENED AGAINST THE
COMPANY OR ANY SUBSIDIARY IN WHICH THERE IS A REASONABLE PROBABILITY OF AN
ADVERSE DECISION WHICH WOULD RESULT IN A MATERIAL ADVERSE EFFECT; AND (III)
THERE HAS OCCURRED NO EVENT OR CIRCUMSTANCE THAT HAS RESULTED OR WOULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT SINCE DECEMBER 31,
2004; AND


(D)           OTHER DOCUMENTS.  SUCH OTHER APPROVALS, OPINIONS, DOCUMENTS OR
MATERIALS AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


SECTION 5.               REPRESENTATIONS AND WARRANTIES.  THE COMPANY AND EACH
GUARANTOR EACH HEREBY REPRESENT AND WARRANT THAT, AS OF THE AMENDMENT EFFECTIVE
DATE, AFTER GIVING EFFECT TO THIS AMENDMENT:

2


--------------------------------------------------------------------------------


 


(A)           BRING-DOWN OF REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS
AND WARRANTIES OF THE COMPANY AND EACH GUARANTOR CONTAINED IN ARTICLE VI AND
SECTION 4.5(B) OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT ON AND AS OF THE
AMENDMENT EFFECTIVE DATE, AS THOUGH MADE ON AND AS OF SUCH DATE.


(B)           NO LITIGATION.  NO LITIGATION IS PENDING OR THREATENED AGAINST THE
COMPANY OR ANY SUBSIDIARY IN WHICH THERE IS A REASONABLE PROBABILITY OF AN
ADVERSE DECISION WHICH WOULD RESULT IN A MATERIAL ADVERSE EFFECT.


(C)           NO MATERIAL ADVERSE EFFECT.  THERE HAS OCCURRED NO EVENT OR
CIRCUMSTANCE THAT HAS RESULTED OR WOULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT SINCE DECEMBER 31, 2004.


(D)           NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT HAS OCCURRED AND IS
CONTINUING WHICH CONSTITUTES A DEFAULT, AN EVENT OF DEFAULT OR BOTH.


SECTION 6.               GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 7.               COSTS AND EXPENSES.  THE COMPANY SHALL PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR ANY OTHER
AGENT, THE LENDERS OR ANY OF THEIR AFFILIATES IN CONNECTION WITH THE
DEVELOPMENT, PREPARATION, ADMINISTRATION AND EXECUTION OF THIS AMENDMENT,
INCLUDING ATTORNEY COSTS INCURRED BY ANY SUCH PERSON WITH RESPECT THERETO.


SECTION 8.               COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF SEPARATE COUNTERPARTS, NO ONE OF WHICH NEED BE SIGNED BY ALL PARTIES;
EACH OF WHICH, WHEN SO EXECUTED, SHALL BE DEEMED AN ORIGINAL, AND ALL OF SUCH
COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.  A FULLY EXECUTED COUNTERPART OF THIS AMENDMENT BY FACSIMILE
SIGNATURES SHALL BE BINDING UPON THE PARTIES HERETO.

[Signature Pages Follow]

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to the
Second Amended and Restated Credit Agreement be duly executed and delivered by
their respective duly authorized officers as of the date first set forth above,
to be effective as of the Amendment Effective Date.

COMPANY:

 

 

 

 

 

VENOCO, INC.

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

President

 

 

 

 

 

 

 

 

 

BMC, LTD.

 

 

 

 

 

By:

Venoco, Inc., General Partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

4


--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

 

 

TEXCAL ENERGY NORTH CAL L.P.

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC, as general partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

TEXCAL ENERGY SOUTH CAL L.P.

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC, as general partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC, as general partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

Address for Notice to the Company and the Guarantors:

 

Principal Place of Business and Chief Executive Office:

 

 

370 17th Street, Suite 2950
Denver, Colorado 80202-1370
Attention: Chief Financial Officer
Facsimile No.: (303) 626-8315

 

5


--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AND A LENDER:

 

 

 

 

 

BANK OF MONTREAL, acting through its U.S. branches and agencies, including its
Chicago, Illinois branch, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Joseph A. Bliss

 

 

Joseph A. Bliss

 

 

Director

 

 

 

 

 

 

 

 

 

CO-SYNDICATION AGENT AND A LENDER

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Vanessa Gomez

 

 

Vanessa Gomez Vice President

 

 

 

 

 

By:

/s/ Nupur Kumar

 

 

Nupur Kumar Associate

 

 

 

 

 

 

 

 

 

CO-SYNDICATION AGENT AND A LENDER

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

By:

/s/ Frank P. Turner

 

 

Frank P. Turner
Authorized Signatory

 

 

 

 

 

 

 

 

 

DOCUMENTATION AGENT AND A LENDER

 

 

 

 

 

FORTIS CAPITAL CORP.

 

 

 

 

 

By:

/s/ David Montgomery

 

 

David Montgomery

 

 

Senior Vice President

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Darrell Holley

 

 

Managing Director

 

6


--------------------------------------------------------------------------------


 

A LENDER

 

 

 

 

 

ALLIED IRISH BANKS P.L.C.

 

 

 

 

 

By:

/s/ David O’Driscoll

 

 

David O’Driscoll

 

 

Assistant Vice President

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

 

Aidan Lanigan

 

 

Vice President

 

 

 

 

 

 

 

 

A LENDER

 

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Allen Rheem

 

 

Allen Rheem

 

 

Senior Vice President

 

 

 

 

 

 

 

 

 

A LENDER

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Thomas Bonavidos

 

 

Thomas Bonavidos

 

 

Vice President

 

 

 

 

 

 

 

 

 

A LENDER

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ Richard Hawthorne

 

 

Richard Hawthorne

 

 

Director

 

 

 

 

 

 

 

 

 

A LENDER

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

/s/ Whitney Randolph

 

 

Whitney Randolph

 

 

Investment Banking Officer

 

7


--------------------------------------------------------------------------------


 

A LENDER

 

 

 

 

 

BANK OF OKLAHOMA,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Monica Morton

 

 

Monica Morton

 

 

Commercial Banking Officer

 

8


--------------------------------------------------------------------------------